Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: projections that are integrally molded with and protrude from outer peripheral 
surfaces of the inner core portions, and that position the wound portions in radial directions by coming into contact with inner peripheral surfaces of the wound portions; and inner resin portions that fill spaces between the inner peripheral surfaces of the 
wound portions and the outer peripheral surfaces of the inner core portions excluding the projections, and the projections are formed continuously over the entire length along an axial direction of the inner core portions, as recited in claim 1, in combination with the remaining features of claim 1.
The most relevant prior art references are as follows:
(i) Yamamoto et al. (US 20180040407 A1) substantially teaches (see fig. 5)a coil 2 that has winding portions 2a and 2b that are formed by spirally winding a winding wire 2w; a magnetic core 3 that includes portions that are located inside the winding portions 2a and 2b; interposed members 5 that are interposed between the inner surfaces of the winding portions 2a and 2b and the magnetic cores 3; a casing 4 that houses a combined body 10 that includes the coil 2, the magnetic cores 3, and the interposed members 5; and a sealing resin portion 6 that fills the casing 4 to seal the combined body 10. The magnetic core 3 is formed by combining: a plurality of inner core pieces 31m that are entirely located inside the winding portions 2a and 2b; outer core pieces 32m that include portions that are located outside the winding portions 2a and 2b; and gap members 31g that are interposed between the inner core pieces 31m and between the inner core pieces 31m and the outer core pieces 32m. One feature of the reactor 1 according to the first embodiment is that the interposed members 5 include core holding portions 51 that secure gaps between the plurality of core pieces and that position the core pieces (see FIG. 3), and that the gap members 31g are formed using the constituent resin of the sealing resin portion 6 (see FIGS. 2 and 3). The following describes each component in detail. In the following description, it is assumed that the lower side is the installation side when the combined body 10 is installed in the casing 4 (the side on which a bottom plate portion 40 of the casing 4 is located), and that the upper side is the opposing side (the side on which the opening of the casing 4 is located) {See Para [0027]}. 
(ii)  Inaba et al. (US 20160322150 A1) substantially teaches that the coil 2 includes a pair of wound sections 2a and 2b that are formed by spirally winding the coil wire 2w, and a connecting section 2r that connects both of the wound sections 2a and 2b. The wound sections 2a and 2b are formed in the shape of hollow tubes by winding the coil wire in the same direction with the same number of turns, and are arranged in parallel (side by side) such that their axial directions are in parallel to each other. In this example, each of the wound sections 2a and 2b is formed in the shape of a square tube, and has end surfaces in its coil axial direction in the shape of a substantially rectangular ring having rounded corners. That is, the inner circumferential surface of each of the wound sections 2a and 2b is constituted by four planes, and four corners (curved surfaces) that connect adjacent planes to each other. The coil wire 2w is a coated rectangular wire in which a conductor made of a rectangular wire has, on its surface, an insulating coating. The coil 2 (wound sections 2a and 2b) is an edgewise coil obtained by edgewise winding the coated rectangular wire (see Fig. 2A; para 0044).
(iii)  Hirata et al. (US 20160055953 A1) substantially teaches that he tube portions 12 of the bobbin are substantially in the shape of a quadratic prism as described above. Convex streaks 15 are provided on four lateral faces of each of the tube portions 12 respectively. Head faces of the ridges 15 abut on inner faces of the coils 3 respectively. At a stage where the coils 3 are passed through the cores 30 respectively, gaps are created beside the ridges 15 respectively. However, the gaps are filled with resin of the resin cover during injection molding of the resin cover (see Fig. 3 para 0021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837